Case 1:19-md-02902-RGA Document 90 Filed 03/27/20 Page 1 of 3 PageID #: 1182




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 IN RE: SITAGLIPTIN PATENT LITIGATION                      MDL No. 19-2902-RGA


 MERCK SHARP & DOHME CORP.,

                          Plaintiff,

          v.                                               C.A. No. 19-2192-RGA

 ACCORD HEALTHCARE, INC.,

                          Defendant.


                                        CONSENT JUDGMENT

                  Merck Sharp & Dohme Corp. (hereinafter “Merck”), and Accord Healthcare Inc.

(hereinafter “Accord”), the parties in the above-captioned action, have agreed to terms and

conditions representing a negotiated settlement of the action and have set forth those terms and

conditions in a Settlement Agreement (the “Settlement Agreement”). Now the parties, by their

respective undersigned attorneys, hereby stipulate and consent to entry of judgment and an

injunction in the action, as follows:

                  IT IS this 27 day of March, 2020:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.     This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.

                  2.     As used in this Consent Judgment, (i) the term “Accord Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug

Application No. 214054 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patent” shall mean United States Patent Number 7,326,708; and (iii) the term


ME1 32943368v.1
Case 1:19-md-02902-RGA Document 90 Filed 03/27/20 Page 2 of 3 PageID #: 1183




“Affiliate” shall mean any entity or person that, directly or indirectly through one or more

intermediaries, controls, is controlled by, or is under common control with Accord; for purposes

of this definition, “control” means (a) ownership, directly or through one or more intermediaries,

of (1) more than fifty percent (50%) of the shares of stock entitled to vote for the election of

directors, in the case of a corporation, or (2) more than fifty percent (50%) of the equity interests

in the case of any other type of legal entity or status as a general partner in any partnership, or (b)

any other arrangement whereby an entity or person has the right to elect a majority of the Board

of Directors or equivalent governing body of a corporation or other entity or the right to direct

the management and policies of a corporation or other entity.

                  3.   Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Accord, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patent, on its own part or through any Affiliate, by making, having made,

using, selling, offering to sell, importing or distributing of the Accord Product.

                  4.   Compliance with this Consent Judgment may be enforced by Merck and

its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                  5.   This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

                  6.   All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                                                               /s/ Richard G. Andrews
                                                               ____________________________
                                                               United States District Judge

We hereby consent to the form and entry of this Order:



                                                  2
ME1 32943368v.1
Case 1:19-md-02902-RGA Document 90 Filed 03/27/20 Page 3 of 3 PageID #: 1184




Dated: March 26, 2020                    Respectfully submitted,

MCCARTER & ENGLISH, LLP                  ABRAMS & BAYLISS LLP

/s/ Daniel M. Silver                     /s/ April M. Kirby
Michael P. Kelly (#2295)                 John M. Seaman (#3868)
Daniel M. Silver (#4758)                 April M. Kirby (#6152)
Alexandra M. Joyce (#6423)               20 Montchanin Road, Suite 200
Renaissance Centre                       Wilmington, DE 19807
405 N. King Street, 8th Floor            Telephone: (302) 778-1000
Wilmington, DE 19801                     seaman@abramsbayliss.com
T: (302) 984-6300                        akirby@abramsbayliss.com
mkelly@mccarter.com
dsilver@mccarter.com                     Of Counsel
ajoyce@mccarter.com
                                         Neal Seth
Of Counsel:                              Laura R. Braden
                                         WILEY
Bruce R. Genderson                       1776 K Street NW
Jessamyn S. Berniker                     Washington D.C. 20006
Stanley E. Fisher                        Telephone: 202-719-7000
Alexander Zolan                          nseth@wiley.law
Shaun P. Mahaffy                         lbraden@wiley.law
Anthony H. Sheh
Jingyuan Luo                             Attorneys for Defendant
WILLIAMS & CONNOLLY LLP                  Accord Healthcare, Inc.
725 Twelfth Street, N.W.
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com

Attorneys for Plaintiff
Merck Sharp & Dohme Corp.




                                     3
ME1 32943368v.1
